DETAILED ACTION
Response to Amendment
The following is in response to the amendment of February 28, 2022.  
The amendment has been entered.
	
Allowable Subject Matter
Claims 1-43 are allowed.
The following is a statement of reasons for allowance:  
In a base sheet that forms a single ply of a bath tissue, facial tissue or towel product, the
base sheet comprising at least three layers, the prior art does not disclose or suggest that at least one of an air layer or a core layer of the base sheet comprises northern bleached softwood kraft pulp fiber and cannabis fiber that contains at least 50% by weight of original amount of pectin contained in the cannabis fiber prior to processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748